Citation Nr: 1828356	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  04-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left eye disability as secondary to service-connected residuals of inner head disability.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of an inner head injury.

4.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1958 to October 1958.  He also had subsequent service with the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

In June 2016, the Board remanded this matter for further development.  This appeal has an extensive procedural history recited in full in the previous Board decision, which is incorporated herein by reference.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The scope of the Veteran's claim for residuals of inner head injury includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO granted service connection for post-concussive headaches secondary to the service-connected residuals of inner head injury disability in June 2017 based on a November 2016 VA examination.  The Veteran has not appealed that decision, and it is not before the Board.

In this decision, the Board is granting a TDIU and denying service connection for a left eye disability.  The Board is also denying initial ratings in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities and residuals of an inner head injury and 20 percent for lumbar spine disability.  The issue of service connection for an acquired psychiatric disability is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left eye disability was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.

2.  The residuals of the Veteran's inner head injury include subjective cognitive disabilities.

3.  For the period on appeal, the Veteran's lumbar spine disability was characterized by at worst forward flexion of the thoracolumbar spine of 55 degrees and combined range of motion of 208 degrees with tenderness to palpation.

4.  The Veteran's bilateral peripheral neuropathy is mild.

5.  The Veteran met the schedular requirement for a grant of TDIU.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left eye disabilities are not met.  38 U.S.C. §§ 1131, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).

2.  The criteria for a rating in excess of 10 percent for residuals of inner head injury are not met.  38 U.S.C. §§ 1155, 5107, 5110(b)(3); 38 C.F.R. §§  3.321, 3.400(o)(2), 3. 310(d), 4.124a, Diagnostic Code (DC) 8045.

3.  The criteria for a rating in excess of 20 percent for a lumbar spine disability are not met.  38 U.S.C. §§ 1155, 5107, 5110(b)(3); 38 C.F.R. §§ 3.321, 3.400(o)(2), 4.71a, DCs 5003, 5242.

4.  The criteria for a rating in excess of 10 percent for neuropathy of the left lower extremity are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, DC 8520.

5.  The criteria for a rating in excess of 10 percent for neuropathy of the right lower extremity are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.123, 4.124a, DC 8520.

6.  The criteria for a TDIU are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  The Veteran asserts that the November 25, 2016 and November 29, 2016 VA examinations for his eye condition and service-connected lower back, and January 2017 inner head injury examination, are inadequate for rating purposes.  An expert opinion is adequate if it (1) is based on a correct factual premise, (Reonal v. Brown, 5 Vet. App. 458, 461 (1993)), (2) is based on the pertinent medical history and examinations, (D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (same)), (3) is not plagued by ambiguity or inconsistency, (Daves v. Nicholson, 21 Vet. App. 46, 51 (2007)), and (4) provides sufficient detail to fully inform the Board on its medical question, (D'Aries and Green, both supra).  There is no reasons-or-bases requirement for medical examiners, and rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Medical reports are to be read as whole, taking into consideration the history, tests, and examinations upon which the report is based.  Id, at 294.  Thus, reading the examination reports as a whole, the Board finds the examinations to be adequate, also for reasons discussed further below.  

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2017).  Continuity of symptomatology since service under 38 C.F.R. § 3.303(b) only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts his left eye disabilities are a direct result of an in-service motor vehicle accident (MVA).  In the alternative, he argues that they are due to his service-connected inner head injury.  The Veteran is currently diagnosed with bilateral dry eyes and cataracts, choroidal nevus of the right eye, and posterior vitreous detachment of the left eye.  

Service Connection: Left Eye

With regard to service connection for a left eye condition, the Veteran asserts that his eye condition is the result of his 1958 MVA accident which caused an inner head injury.  The Board notes that the Veteran has a present disability.  The remaining question is whether there is a causal relationship between the Veteran's in-service injury and his present disability.

On August 25, 2009, the Veteran reported sudden onset of a floater in his left eye that "looked like seaweed" and decreased vision.  He reported onset four hours before his call.  The Veteran was diagnosed with posterior vitreous detachment of the left eye.  The record contains no other post-service record of treatment related to the eye.

Under the June 2016 remand directives, the Veteran was provided a VA eye examination.  The Board notes that the Veteran's claims file was reviewed.  Though post-service treatment records contain no evidence of eye complaints, the November 2016 VA examiner determined that the Veteran's cataracts, dry eyes, and choroidal nevus were longstanding.  The examiner noted the Veteran's 1958 inner head injury with loss of consciousness.  The Veteran was unable to report the amount of time he was unconscious or whether there were visual consequences evident at the time of the accident, and contemporaneous medical evidence is unavailable.  Though the Veteran noted that his eye disability is on the same side as his inner head injury, he has not asserted that his eye condition is due to or the result of his in-service MVA or claimed continuity of symptoms.  The examiner noted onset of the Veteran's posterior vitreous detachment in 2009.  The record lacks other evidence of acute or chronic eye conditions related to service.

The VA examiner diagnosed multiple eye disabilities on examination.  The examiner opined that the Veteran's cataracts are a normal aging phenomenon; dry eyes with trichiasis are a result of aging and environmental factors; choroidal nevus and congenital hypertrophy of RPE (CHRPE) are congenital anomalies; and posterior vitreous detachment is a normal aging process.  None of the Veteran's eye conditions were found to be connected to his in-service injury.

The examiner noted that while injury can cause and/or aggravate a vitreous detachment, this would have happened at the time of the injury.  Vitreous detachment has lay observable symptoms the Veteran is competent to report.  In fact, the Veteran's report regarding his symptoms is how the condition was discovered.  This disability had onset more than 50 years after his in-service injury.  The examiner determined that the Veteran's condition was not related to his service and would have manifested regardless of his previous head injury.

The Veteran's representative argues that the examiner did not include a discussion of the Veteran's documented medical history and lay assertions and failed to provide an adequate rationale for his conclusions.  As noted above, "an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation will be a fully informed one.'" Ardison, 6 Vet. App. at 407.  The record contains little information regarding an eye condition beyond the onset and diagnosis of the Veteran's posterior vitreous detachment and his VA eye examination diagnosing other eye conditions.  As the examiner diagnosed and documented a majority of the available information regarding the Veteran's eye conditions, the Board finds this argument is inapplicable and the opinion highly probative.  First, it is clear the examiner fully reviewed the Veteran's medical history and record.  Second, the examiner described the disability in sufficient detail to inform the Board and found a more likely alternative etiology for the Veteran's eye conditions.  Lastly, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.

The Board has considered the Veteran's arguments in favor of service connection.  However, the Veteran has not been shown to have the training or the expertise to competently provide an opinion as to the cause of the Veteran's eye conditions, given the complex medical issues involved.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, service connection for a left eye disability is not warranted.

Increased Rating and Extraschedular

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Disability ratings are to be based, as far as practicable, upon the average impairment of earning capacity.  38 C.F.R. § 3.321(b)(1).  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Id.

Inner Head Injury

The Veteran asserts that he is entitled to an initial rating in excess of 10 percent due to his cognitive functioning.  He is service connected for residuals of inner head injury based on his subjective reports of headaches, dizziness, insomnia, and cognitive disabilities.  Webster defines subjective as "being experience or knowledge as conditioned by personal mental characteristics or states."  Reports of cognitive disabilities could not be validated as testing indicated notable lack of effort likely to exaggerate cognitive deficits.  See May 24, 2011 and January 17, 2017 VA examinations.  The Veteran has subsequently been granted a separate evaluation for headaches, which is not on appeal here.

The Veteran is service-connected for residuals of an inner head injury.  The RO rated him under Diagnostic Codes 9304-8045.  

The Veteran's disability was previously rated under the General Rating Formula for Mental Disorders using DC 9304 for major or mild neurocognitive disorder due to traumatic brain injury.  He was found to have occupational and social impairment due to mild or transient symptoms.  However, the Veteran does not currently have a diagnosed mental health disorder, and the rating code does not accurately describe his inner head injury disability.  His inner head disability is more properly rated for subjective symptoms under 38 C.F.R. § 4.124a, 8045.

Under 38 C.F.R. § 4.124a, DC 8045, subjective and cognitive symptoms of a TBI are under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Emotional/behavioral dysfunction is evaluated under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  Id.

Purely subjective complaints recognized as symptoms of a TBI are rated based on the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Specified."  38 C.F.R. § 4.124a, 8045.  The table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  Id.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Id.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  Id.  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  Where a physical disorder is present that can be separately evaluated under another diagnostic code, an evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning is assigned.  Id.

On examination in January 2017, the Veteran reported a problem with memory and learning since the accident (facet 1).  The examiner noted that all cognitive tests that the Veteran has completed were invalid, and therefore, a definitive cognitive deficit related to his TBI cannot be established.  A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing warrants an impairment level of 1 under the code.  The Veteran also endorsed headaches (facet 4) that did not interfere with work while he was in the Reserves and working.  He reported that he had to lay down twice a week with his more severe headaches.  Headaches are rated under a separate diagnostic code.

The Veteran's current inner head injury is rated as 10 percent disabling.   Based on the Veteran's reports on examination and test results, his current level of impairment is 10 percent under facet 1 of 38 C.F.R. § 4.124a, 8045.  As the Veteran's reported symptomology is not indicative of a higher level of impairment, a rating in excess of 10 percent is unwarranted.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  With respect to the Veteran's subjective cognitive complaints, the table expressly contemplates mild memory loss and difficulty with attention, concentration, or executive function not verified by objective testing.  38 C.F.R. § 4.124a, 8045.  Accordingly, the rating criteria contemplate the Veteran's service-connected inner head injury and referral for an extraschedular evaluation is not warranted.

Lumbar Spine Disability

The Veteran seeks an initial rating in excess of 20 percent for his service-connected lumbar spine disability.  The Veteran has been diagnosed with status post, fracture right transverse process of L-4, to include the sacroiliac with degenerative joint disease and degenerative arthritis.  Degenerative arthritis is evaluated under the General Rating Formula for Rating Diseases and Injuries of the Musculoskeletal System.  38 C.F.R. § 4.71a, DCs 5003.  

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  Because the Veteran's degenerative arthritis is contemplated under the diagnostic code for his spine (DC 5242), the General Rating Formula for Diseases and Injuries of the Spine applies.  

Disabilities of the spine are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235-5243.  The criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine as follows:

A 20 percent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-5243.

A 40 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id.

There are several notes set out after the diagnostic criteria.  Note one states that associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

In addition, because the Veteran has reported constant pain associated with his back, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.

Of record are September 2005 and November 2016 VA examination reports.  The Veteran's September 2005 VA examination noted flexion of the thoracolumbar spine at 55 degrees and combined range of motion of the thoracolumbar spine of 208 with pain.  The Veteran was tender to palpation on the left and walked with a limp secondary to a knee condition.  The examiner found that there was objective evidence of pain following repetitive use.  No muscle spasm, weakness, or fatigability was present.  The Veteran reported no flare-ups.

The Veteran's November 2016 VA examination noted degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran reported increased difficulty with walking because of increased low back pain, worsened by prolonged standing and/or walking which caused functional loss.  On examination, flexion of the thoracolumbar spine was 75 degrees and combined range of motion of the thoracolumbar spine was 155 with pain significantly limiting functional ability over time.  Range of motion did not contribute to the functional loss.  The examiner found that there was objective evidence of pain following repetitive use.  The Veteran was tender to palpation on the bilateral lumbar paraspinals and walked with a limp secondary to a knee condition.  No muscle spasm, guarding, flare-ups, weakness, or incoordination was present.  The Veteran's back condition limited activities that involve prolonged sitting, standing, walking, bending, twisting, crawling or heavy lifting.

 The Board notes that the examinations do not include passive range of motion and do not specify range of motion in and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  

Range of motion testing reveals consistently normal motion, with no evidence of pain on motion of the cervical spine and no evidence, including history, of limited motion due to flares, repetitive use, or lifting or while weight-bearing.  The Board notes that range of motion testing performed for the spine requires standing testing, which is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Likewise, there is no prejudice in relying on VA examinations that involved weight-bearing for the lumbar spine.   Moreover, the November 2016 VA examiner noted there was no pain on weight-bearing.  

Moreover, the November 2016 VA examiner found the Veteran has IVDS, but no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Higher ratings are not available under the rating formula for incapaciting episodes for IVDS.

The Veteran has consistently reported increased pain due to overuse, walking, and standing or sitting too long.  The Board finds the Veteran's statements regarding his symptoms to be competent and credible.  See Jandreau, 492 F. 3d at 1376-77.  The Board finds that 38 C.F.R. §§ 4.40, 4.45, 4.59 and 4.71a, DCs 5235-5243 are already recognized in providing the Veteran his current 20 percent rating, and that there is no additional functional impairment that provides a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204 -07.

In light of the Veteran's functional loss due to pain, the Board finds a rating of 20 percent and no higher is warranted for the Veteran's back disability.  As the Veteran's disability rating is enhanced under 38 C.F.R. § 4.59 in contemplation of pain on motion, the Board finds the rating criteria contemplate the Veteran's service-connected lumbar spine disability and referral for an extraschedular evaluation is not warranted.  Thun, 22 Vet. App. at 118.

Bilateral Peripheral Neuropathy

The Veteran asserts that his neuropathy of the bilateral extremities is worse than what is contemplated by his separate 10 percent disability ratings.  Specifically, he claims he has increased numbness and increased fatigability in his legs.

The Veteran's bilateral lower extremity peripheral neuropathies are rated under 38 C.F.R. § 4.124a, DC 8520, for paralysis of the sciatic nerve.  An evaluation of 10 percent is assigned for mild incomplete paralysis below the knee.  A higher evaluation of 20 percent is not warranted unless there is evidence of moderate incomplete paralysis below the knee.

At a 2003 VA examination, the Veteran presented using a crutch for his bilateral knees.  He reported pain with numbness that traveled to the left lower extremity and had onset two to three years after his MVA.  He reported that he could not sit over an hour or his leg would go numb, and he could walk no more than two to three blocks due to leg pain and knee difficulties. On examination, he had weakness of the right lower extremity (4/5) secondary to his knee and left side strength was 5/5.  Testing of sensation to light touch showed a subjective decrease on the right thigh and leg.  The Veteran failed to report for an EMG to rule out bilateral lumbar radiculopathy.

A November 2003 VA examination noted diffuse give-way, weakness due to joint pain with manual motor testing with strength at least 4+ out of 5, normoactive deep tendon reflexes, and intact sensation to light touch, temperature, pin prick and vibration.

A VA electromyogram (EMG) and neurovascular check (NVC) conducted in February 6, 2006, revealed mild peripheral neuropathy of the bilateral lower extremities.

A June 2008 VA examination noted the presence of diffuse give-way, weakness with power largely intact, 5/5 and symmetric. Deep tendon reflexes were diffusely hyporeactive. Sensation was intact to light touch, temperature and vibration.

In a May 2011 VA examination, the Veteran reported numbness with sciatic pain that traveled down the lower extremities.  A peripheral nerve examination found the Veteran's response to light touch to be absent with a diminished response to vibration and temperature sensation below the knee.  Bilateral peripheral neuropathy was diagnosed with no characterization as to extent.

On VA examination in November 2016, mild bilateral numbness, paresthesias and/or dysesthesias, and dull intermittent pain were noted.  The Veteran was found to have bilateral involvement of the sciatic nerve which caused mild radiculopathy.

Though the Veteran reported onset of radicular symptoms as early as 1960 at his 2003 VA examination, the Board notes extensive private treatment records for bilateral knee pain lack record of complaints of radiating pain in the lower extremities.  Post-service treatment records are silent for many years after separation from service and, when present, merely document complaints of radiculopathy.  Additionally, VA treatment records show consistent reports lacking clubbing, cyanosis or edema of the lower extremities.

After a complete review of the record, the Board finds that the Veteran's bilateral lower extremity neuropathy manifested with no more than mild symptoms.  The overwhelming medical evidence indicates that the Veteran demonstrated decreased reflexes and sensation to light touch and temperature, with mild pain and numbness.

There is no evidence the Veteran experienced involvement of any nerves other than his sciatic nerve, bilaterally.  As such, rating under a different diagnostic code is not warranted.

The Board finds that the VA examinations of record are accurate evaluations of the Veteran's peripheral neuropathy.  None of those examinations noted the Veteran experienced moderate pain, weakness, numbness, or dysesthesias.  A higher 20 percent rating for neuropathy of the lower extremities is not warranted unless the peripheral neuropathy manifests as moderate incomplete paralysis of the sciatic nerve.

The Veteran's lay statements and testimony have been considered in this decision.  However, it is the objective findings of his disability upon which ratings are based.  The factual findings show no distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart, 21 Vet. App. 505.  Accordingly, entitlement to ratings in excess of 10 percent for left and right lower extremity peripheral neuropathy is not warranted.  In addition, the Board finds the rating criteria contemplate the Veteran's service-connected bilateral peripheral neuropathy and referral for an extraschedular evaluation is not warranted.  Thun, 22 Vet. App. at 118.

As the preponderance of the evidence is against assignment of any higher ratings, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial, gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more. Id.  Where several disabilities result from common etiology or single accident, they may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

The Veteran's total combined disability rating is 80 percent from September 2005 and prior to that time period he had a combined rating of 40 percent from August 2001.  The Board finds that there is no probative evidence showing that the Veteran's service-connected disabilities prior to August 2005 prevented him from engaging in a substantially gainful occupation.  During that time, he was assigned 2 separate 10 percent ratings for some scars, 10 percent for residuals of a head injury and 20 percent for his service-connected back disability.  Prior to September 2005, the evidence shows that he was unemployed due to nonservice-connected disability.  The Veteran did not meet the schedular criteria for a TDIU rating until September 2005.  See 38 C.F.R. §§ 4.16, 4.25, 4.26. 

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran has been out of work and collecting disability since November 1998.  His relevant work history was as a third level technician in a smelter.  The Veteran left employment due to disability resulting from a total knee replacement.  Physician's reports from that time show him able to lift up to 20 pounds, stand or walk less than 2 hours a day, and sit six hours of an eight-hour day.  The Veteran was restricted from climbing, balancing, stooping, kneeling, crouching, and crawling.  The physician opined that the Veteran "might get light sedentary work."  The Veteran receives Social Security Disability benefits due to his knee disability.  

Significantly, the Veteran is not service-connected for either a left or right knee disability, so that TDIU benefits may not be awarded on basis of such disability.

Nevertheless, the record supports a grant of TDIU based on the Veteran's service-connected disabilities.  The record shows that activities that involve prolonged sitting, standing, walking, bending, twisting, crawling or heavy lifting are limited by the Veteran's back condition.  See November 2016 VA back examination.  Hearing loss causes frequent difficulty understanding speech in conversations and on television, and tinnitus sometimes prevents sleep.  See November 2016 VA audiological examination.  The Veteran suffers from headaches that require he lay down and rest roughly two times per week.  See January 2017 VA headaches examination.  This evidence shows that he is precluded from obtaining employment in a field involving manual labor like the one he previously pursued.  There is no indication of sedentary employment in the Veteran's occupational history.  Accordingly, TDIU is warranted.


ORDER

Service connection for left eye disabilities is denied.

A rating in excess of 10 percent for residuals of inner head injury is denied.

A rating in excess of 20 percent for a lumbar spine disability is denied.

A rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity is denied.

A rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity is denied.

A TDIU is granted.


REMAND

The Veteran claims that he is entitled to service connection for an acquired psychiatric disorder, which he contends is either due to an in-service motor vehicle accident or due to his service-connected disabilities.  

On remand in June 2016, the examiner was instructed to offer an opinion on the etiology of each currently diagnosed acquired psychiatric disorder found present or noted in the record.  A December 2016 VA mental health examiner determined that the Veteran had no current diagnoses but noted previous diagnoses of unspecified depression and cognitive disorder, NOS on record during the pendency of the appeal.  Though the examiner noted the presence of depression symptoms and diagnoses in the record, no opinion as to etiology was provided.  A medical opinion is needed to determine the etiology of the Veteran's depression symptoms and diagnoses.

Post-service treatment records do not document mental health treatment.  While on remand, additional treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify and outstanding private or VA treatment records relevant to the remaining claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

2.  Return the Veteran's file to the same medical examiner who conducted the December 2016 VA mental health examination. 

If the examiner finds that an additional opinion or examination is needed to fully address the questions posed below, appropriate action should be undertaken.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's previously diagnosed psychiatric disabilities are related to the Veteran's service or to any event, injury, or disease during service?

(b)  Is it at least as likely as not that that the Veteran's previously diagnosed psychiatric disabilities were aggravated (permanently worsened beyond the natural progress of the disability) by his service-connected disabilities?

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


